       Case 4:19-cv-00863-BSM Document 42 Filed 10/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JAMES MCALPHIN,                                                                PLAINTIFF
ADC #88328

v.                         CASE NO. 4:19-CV-00863-BSM

SCOTT TAYLOR                                                                 DEFENDANT

                                      JUDGMENT

     Consistent with the order entered on this date, this case is dismissed without prejudice.

     IT IS SO ORDERED this 14th day of October, 2020.




                                                   UNITED STATES DISTRICT JUDGE
